Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: Respondent seeks to acquire certain real property of petitioner as part of its proposed “Section 202” elderly housing facility (see 24 CFR 885.1). The procedures to be followed in making such an acquisition are set forth in the Eminent Domain Procedure Law, and include the requirements of a public hearing held pursuant to published notice, a record kept of the hearing and a newspaper publication of the specific determination and findings (EDPL 201-*723204). Respondent has, to date, complied with these provisions and its determinations and findings, adopted by resolution, should be confirmed (EDPL 207, subd [C]). (Proceeding pursuant to EDPL 207.) Present — Simons, J. P., Callahan, Denman, Moule and Schnepp, JJ.